                                                                              CLERK U.S~D(5R~TCOURT



  2                                                                                 ,~1 — 3 2019
  3                                                                          CENTRAL DISTRIC     F AUFORP~I!4
                                                                             Ek~r~- ~~ n~vis~o     s~~ r?~►~~ ~ " ,
  4
  5
  6                              UNITED STATES DISTRICT COURT
  7                            CENTRAL DISTRICT 4F CALIFORNIA
  8
       ~ UNITED STATES OF AlV1ERICA,
 9
 10                                    Plaintiff,      ~ CASE NO.           5:19CR00151-DSF-2
 11                            v.
_ __
 12                                                       ORDER OF DETENTION
       CASSANDRA NICOLE GONZALEZ
13
14                                    Defendant.
15

16                                                        I.
17          A. O         On motion of the Government in a case allegedly involving:                                       ~,
18               1. (}      a crime of violence.                                                                          i
19               2. (}      an offense with maximum sentence of life imprisonment or death.
20               3. ()      a narcotics or controlled substance offense with maximum sentence
21                          often or more years .
22               4. ()      any felony -where the defendant has been convicted of two or more
23                          prior offenses described above.
24               5. ()      any felony that is not otherwise a crime of violence that involves a
25                          minor victim, or possession or use of a firearm or destructive device
26                          or any other dangerous weapon, or a failure to register under 18
27                         U.S.0 § 2250.
28         B. (~)        On motion by the Government / ( ) on Court's own motion, in a case
                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

       CR-94 (06/07)                                                                                       Page 1 oP4 ~
         1                      allegedly involving:
        2            (X)        On the further allegation by the Government of:
        3              1. (x)      a serious risk that the defendant will flee.
        4             2.() a serious risk that the defendant will:
        5                   a.()obstruct or attempt to obstruct justice.
        6                   b.()threaten, injure, or intimidate a prospective witness or juror or
        7                          attempt to do so.
        8         C. The Govermnent()is/(x)is not entitled to a rebuttable presumption that nn
        9             condition or combination ofconditions will reasonably assure the defendant's
       10             appearance as required and the safety of any person or the community.
        11
-__   _ __
        12                                                      II.
       13         A.(~          The Court finds that no condition or combination of conditions will '
       14                       reasonably assure:
       15             1. (x)       the appearance ofthe defendant as required.
       16                   O      and/or
       17             2.() the safety of any person or the community.
       18         B.() The Court finds that the defendant has not rebutted by sufficient
       19                     evidence to the contrary the presumption provided by statute.
       20

       21                                                      III.
       22        The Court has considered:
       23        A. the nature and circumstances ofthe offenses}charged,including whether the
       24             offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
       25             victim or a controlled substance, firearm, explosive, or destructive device;
       26        B. the weight of evidence against the defendant;
      27         C. the history and characteristics of the defendant; and
      28         D. the nature and seriousness ofthe danger to any person or to the community.

                                       ORDER OF DETENTION AFTER HEARING (181).S.C. §3142(1))

             CR-94(06/07)                                                                      Page 2 of4
 1                                                          IV.                                                 '~
 2           The Court also has considered all the evidence adduced at the hearing and the
 3           arguments and/or statements of counsel, and the Pretrial Services
 4           Report/recommendation.
 5

 6                                                           V.
 7 ~1        The Court bases the foregoing findings) on the following:
 8           A.(x)         As to flight risk:
 9                     Substance abuse

10                     Lack of and candor with pretrial services with PSA(~ regarding substance abuse

11                     Violations of release alleged in petition

12

l3

14

15

16          B. O           As to danger:
17

18

19

20

21

22

23

24                                                          1il~
25          A.() The Court finds that a serious risk exists that the defendant will:
26                     1.()obstruct ar attempt to obstruct justice.
27                     2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                     ORDER OF DETENTION AFTER HEARING (18 U.S.C.§3142(1))

        CR-94(06/07)                                                                               Page 3 of4
          B. The Court bases the foregoing findings) on the following:
 2
 3
 4
 5
 6

 7

 8
 9                                                     VII.
10
11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
                    __ _   __    __ _
12       B. IT IS FURTHER ORDERED that the defendant be committed to the
13            custody of the Attorney General for confinement in a corrections facility
14            separate, to the extent practicable, from persons awaiting or serving
15            sentences or being held in custody pending appeal.
lb       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17            opportunity for private consultation with counsel.
18       D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
19            or on request of any attorney for the Government,the person in charge of
20            the corrections facility in which the defendant is confined deliver the
21            defendant to a United States marshal for the purpose of an appearance in
22            connection with a court proceeding.
23

24

25                                                                                      ..
                                                                                  '"
26 DATED: Lune 3> 2019
                                                     KENLY KIYA KATO
27                                                   UNITED STATES MAGISTRATE JUDGE
28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06107)                                                                            Page 4 of4
